By the Court, Ingraham, P. J.
The plaintiff, when crossing the defendant’s vessel, had no right or license to be there, and the defendants owed him. no duty which threw on them the obligation to close the hatches of their vessel at night, so as to protect a trespasser from injury.
The principle on which persons are held liable for such acts, is that they are in duty bound to keep their property in such a condition that persons who are lawfully there shall not be injured; but it does not extend to persons on the defendant’s premises without right, or without permission.
The cases in 3 E. D. Smith, 366; 1 Cowen 78, and 1 Hilton, 425, are cases exemplifying this rule.
Judgment affirmed.
Ingraham, P. J., and Geo. G. Barnard, Justice.]